Grant, C. J.
(after stating the facts). Cir. Ct. Rule 47 gives a party absolutely 20 days in which to settle a bill of exceptions, and the right to further time, not exceeding 60 days; but no further time shall be granted except for good cause shown by affidavit on special motion after notice, or on the written stipulation of the parties. There was no written stipulation, and the circuit judge, who had all the facts before him, refused to settle the bill. The correspondence did not amount to a stipulation extending the time, and there was no order made by the court extending the time after November 1st. We cannot set aside the ruling of the circuit judge without virtually abrogating Rule 47.
The writ is denied.
The other Justices concurred.